Cast 8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 1of12 Page ID #:589

& WwW N

Oo © NS DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

WILLTAM M. CROSBY (SBN: 49357)
13522 Newport Avenue, Suite 201
Tustin, CA 92780

Telephone: (714) 544-2493
Facsimile: (714) 544-2497
Email: wcrosby@wcrosbylaw.com

Attorney for Plaintiff
NATALTE LAMBERT

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

NATALTE LAMBERT, CASE NO. 8:18-cv-01566-JLS (JDEx)
PLAINTIFE’S STATEMENT OF

GENUINE ISSUES IN RESPONSE TO
DEFENDANTS’ SEPARATE STATEMENT
OF ALLEGED UNCONTROVERTED FACTS
AND CONCLUSIONS OF LAW

Plaintiff,
Vv.

UNIREGISTRY, INC., a Delaware
corporation; SEVAN DERDERIAN;
DOES I through X, inclusive, [Filed and Served Concurrently with Memorandum
of Points and Authorities and Argument in
Opposition to Defendants’ Motion for Summary

Judgment; and Declaration of Natalie Lambert in

Defendants.

Ne ee ee 8 ee ee ee

 

Opposition to Defendants’ Motion for Summary
Judgment ]

Date: November 15, 2019

Time: 10:30 a.m.
Ctrm: LOA

Plaintiff NATALIE LAMBERT ("plaintiff") submits the following
Statement of Genuine Issues in response to the Separate Statement of
(Alleged) Uncontroverted Facts and Conclusions of Law filed by

defendants UNIREGISTRY, INC. (‘“Uniregistry”) and SEVAN DERDERIAN

(“Derderian”) (collectively, “defendants”):
///
///

1

 

PLAINTIFF'S STATEMENT OF GENUINE ISSUES IN RESPONSE TO DEFENDANTS’ SEPARATE
STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

 
Cast 8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 2o0f12 Page ID #:590

& Ww bh

oOo CS ~ HD A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Moving Party’s Alleged
Undisputed Controverted Facts,

and Supporting Evidence:

Opposing Party’s Response and
Evidence in Support of Genuine

issues:

 

1. Plaintiff began her
employment with Uniregistry,
Inc. in October of 2014.

[Declaration of Frank
Schilling at @ 4; Declaration
of Allegra A. Jones, paragraph
2, Exhibit A, Deposition
Transcript of Plaintiff
Natalie Lambert (hereinafter
"Lambert Deposition") at
100:15-25; Dkt. No. 1, Exhibit
2 ("Plaintiff's Complaint") at
Exhibit A.]

Ll. Undisputed.

 

2. Plaintiff's title was
Director of Business
Development.

[Declaration of Allegra Jones

at @q@ 2, Exhibit A, Lambert
Dep. at 100:17-18; Plaintiff's
Complaint [Dkt. No. 1, Exhibit

2] at Exhibit A.]

2. Undisputed.

 

3. Plaintiff's employment with
Uniregistry came to an end in
March of 2015.

[Declaration of Allegra Jones
at Exhibit 2, @ A, Lambert
Dep. at 145:16-19; Exhibit 15
[PO1075-1077] .]

///

///

///

///

///

///

///

LLL

 

 

3. Undisputed.

 

 

2

 

 

PLAINTIFF'S STATEMENT OF GENUINE

ISSUES IN RESPONSE TO DEFENDANTS’

SEPARATE

STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

 
Cas

mn & Ww KN

oO CS ~s N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

P 8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 30f12 Page ID #:591

 

Moving Party’s Alleged
Undisputed Controverted Facts,

and Supporting Evidence:

Opposing Party’s Response and
Evidence in Support of Genuine

Issues:

 

4, On or about September 22 or
23, 2015, Plaintiff submitted
a letter to the EEOC alleging
"wrongful termination" "due to
retaliation and
discrimination."

[Declaration of Allegra Jones
at 7 2, Exhibit A, Lambert
Dep. at 255:12-22, 256:7-11;
Exhibit 39; Declaration of
Allegra Jones at @ 3, Exhibit
[Plaintiff's Response to
Uniregistry's First

5] .]

4, Undisputed.

 

Interrogatories, No.

5. Plaintiff sent to the EEOC
a signed Charge of
Discrimination stamped
received by the EEOC on
January 19, 2016.

[Declaration of Allegra Jones

at 97 2, Exhibit A, Lambert
Dep. at 259:22-260:20; Exhibit
43.]

5. Undisputed.

 

6. On January 19, 2016,
Plaintiff's charge of
discrimination was dual-filed
with the DFEH and Plaintiff
received a Notice to
Complainant and Respondent and
Notice to Complainant of Right
to Sue.

[Declaration of Allegra Jones
at 7q 3, Exhibit B [Plaintiff's
Response to Unregistry's First
Set of Interrogatories, No. 5]
and Plaintiff's Response to
Derderian's First set of
TInterrogatories, No. 18].]

 

 

6. Undisputed but immaterial;
first, because there could not
have been a meaningful
investigation if no one at
Uniregistry was contacted and
second, because soon after
this, on February 24, 2016,
plaintiff was told by John
Sohn, an EEOC Manager, that if
plaintiff provided evidence
related to her Charge that the
EEOC would reevaluate her case
and investigate it. On March
15, 2016, plaintiff sent a
number of documents supporting
her claims to the EEOC.
Thereafter plaintiff was
reassured on a number of
occasions through March of 2017
that the BEOC was continuing to
re-evaluate and investigate her
claims. This was confirmed in

 

 

3

 

 

PLAINTIFF'S STATEMENT OF GENUINE ISSUES
STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

IN RESPONSE TO DEFENDANTS’ SEPARATE

 
Cas

ee Ww bd

oO CO SS DH AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Pb 8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 4o0f12 Page ID #:592

 

Moving Party’s Alleged
Undisputed Controverted Facts,

and Supporting Evidence:

Opposing Party’s Response and
Evidence in Support of Genuine

Issues:

 

her phone conversations with
Saul Vasquez and Brandon
Mancina, both EEOC
Investigators. On March 3,
2017 and March 10, 2017,
Patricia Kane, an EEOC
Enforcement Officer, told
plaintiff that her right-to-sue
letter was being re-evaluated
and investigated and to let her
know if she had additional
evidence.
[Lambert Dec., FTI 9,

10; Ex. G]

 

7. The EROC issued a Dismissal
and Notice of Rights on
February 1, 2016, which
Plaintiff acknowledged she
received.

[Declaration of Allegra Jones
at { 2, Exhibit A, Lambert
Dep. at 260:7-15, 265:17-23,
Exhibit 44.]

7. Undisputed, but immaterial
based on the same facts set
forth in Response to No. 6,
supra.

 

8. Plaintiff testified in
deposition that she was not
incapacitated,
institutionalized or in jail
between March 2016 and March
2017.

[Declaration of Allegra Jones
at 7 2, Exhibit A, Lambert
Dep. 268:12-23.]

8. Undisputed, but immaterial
based on the same facts set
forth in Response to No. 6,
supra. Further, under the
doctrine of equitable tolling
and plaintiff’s reasonable and
good faith conduct, the period
to file should be equitably
tolled so as to permit this
filing. Mitchell v. State
Department of Public Health
(2016) 2 Cal.App.5th 303.

 

9. Uniregistry first learned
that Plaintiff had "claims of
discrimination” in March of
2017.

[Declaration of Frank
Schilling at @ 7, 8.]

 

 

9. Disputed. Plaintiff had
listed the correct address of
Uniregistry’s Newport Beach
office on her original Charge
of Discrimination and
Retaliation filed with the Los
Angeles office of the EEOC on
september 22, 2015. Also, Ms.
Lambert received an intake
questionnaire dated September

 

4

 

 

PLAINTIFF’S STATEMENT OF GENUINE ISSUES
STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

IN RESPONSE TO DEFENDANTS’

 

SEPARATE

 
Cas

oO CO NT DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

b 8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 5of12 Page ID #:593

 

Moving Party’s Alleged
Undisputed Controverted Facts,

and Supporting Evidence:

Opposing Party’s Response and
Evidence in Support of Genuine

issues:

 

28, 2015 from the EEOC which
stated in part: “We have also
notified the employer that you

 

 

receive any documents from the
EEOC relating to Plaintiff
until approximately July 2017
when it received a Notice of
Intent to Reconsider.

[Declaration of Frank
Schilling at { 13.]

are filing a charge, which we
are required to do.”
[Lambert Dec., 97 7, Exs. A, B]
10. On or about May 25, 2017, 10. Undisputed.
the EEOC issued a Notice of
Intent to Reconsider.
[Declaration of Allegra Jones
{ 5, Exhibit D [EEOC 000023];
Declaration of Allegra Jones
at @ 2, Exhibit A, Lambert
Dep. 263:13-20, Exhibit 51.]
ll. Uniregistry did not Il. Disputed based on the same

facts set forth in Response to
No. 9, supra. Further, under
the “Mailbox Rule,” there is a
rebuttable presumption that
“proper and timely mailing of a
document, was received by the
addressee.” Mahon v. Credit
Bureau of Placer County Inc.
(9th Cir. 1999) 171 F.3d 1197.

 

12. On or about February 6,
2018, the EEOC issued a
Dismissal and Notice of
Rights.

[Declaration of Allegra Jones
at @ 5, Exhibit D [EEOC
000018]; Declaration of
Lorraine Ocheltree at @ 6,
Exhibit H.]

i2. Undisputed.

 

13. Plaintiff filed a civil
complaint on or about July 24,

 

 

13. Undisputed.

 

 

 

 

2018.
[ECF Docket No. 1, Exhibit 2.]
///
LLL
5
PLAINTIFF’S STATEMENT OF GENUINE ISSUES IN RESPONSE TO DEFENDANTS’ SEPARATE

STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

 
Cast 8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 60f12 Page ID #:594

So CO HN DH OO BP WY LO

NN BO NO RQ RD RD RD RD DR et
co ~ aN a aS Ww iS) — © ‘oO oo ~l nN Wa aa ww No — °

 

Moving Party’s Alleged
Undisputed Controverted Facts

and Supporting Evidence:

 

Opposing Party’s Response and
Evidence in Support of Genuine

Issues:

 

14. Sevan Derderian was
unaware of any allegations by
Plaintiff about him or
Uniregistry until he was
served with Plaintiff's civil
complaint.

[Declaration of Sevan
Derderian 7% 3, 4, 6, 7.]

14. Disputed based on the same
facts and law set forth in
Response to Nos. 9 and 11,
supra. Also, plaintiff had
provided the correct address of
Uniregistry’s Newport Beach
office on her initial EEOC
Charge, and was aware that Mr.
Derderian was still employed in
Uniregistry’s Newport Beach
office at that time.

[Lambert Dec., @ 7; Ex. Al]

 

15. Derderian never received a
copy of the EEOC complaint

15. Disputed based on the same
facts and law set forth in

 

from Ms. Lambert or from the Response to Nos. 9, 11 and 14,
EEROC. supra.

[Derderian Declaration at 9

3.]

lo. Derderian never received a lo. Disputed based on the same

copy of the DFEH Charge of

facts and law set forth in

 

 

Discrimination from Ms. Response to Nos. 9, 11 and 14,
Lambert or the DFEH. supra.

[Derderian Declaration at

4. ]

1/7. Between March of 2015 and 17. Neither disputed nor

March of 2017, six employees
of Uniregistry who were
identified by Plaintiff in her
complaint, responses to
discovery and/or in
deposition, or identified by
the EEOC as a witness left
their employment at
Uniregistry.

[Declaration of Frank
Schilling at TI 16-21;
Declaration of Lorraine
Ocheltree at 9 3, Exhibit B;
Declaration of Allegra Jones
at 7 3, Exhibit A, Lambert
Dep. 115:15-117:17;
Declaration of Allegra Jones,

 

undisputed, but if true
immaterial as a genuine issue
exists as to whether defendants
were on notice of plaintiff’s
charges in September of 2015
and/or January of 2016, based
on the same facts and law set
forth in Response to Nos. 9, 11
and 14, supra. Also, a very
substantial delay of the
investigation and the issuance
of the subsequent EEOC right-
to-sue letter, from July 18,
2017 through January 23, 2018,
can be attributed primarily to
defense counsel’s delays in
responding to the EEOC’s
requests for information.

 

6

 

 

PLAINTIFF’S STATEMENT OF GENUINE ISSUES
STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

IN RESPONSE TO DEFENDANTS’

 

SEPARATE

 
Cast 8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 7 of 12 Page ID #:595

ROO oe

oOo Oo FSF SN DN NN SP Bh

NM NHN NO NO NO KR NYO HNO Do meine
So SN DBD WF BSP Ww NY FHF DBD Oo Ce SS DO AW Re YD YR

 

Moving Party’s Alleged

Undisputed Controverted Facts,

 

Opposing Party’s Response and

Evidence in Support of Genuine

 

and Supporting Evidence: issues:
{ 3, Exhibit B, Plaintiff's Further, Uniregistry produced
Responses to Derderian only one (unsigned) affidavit

TInterrogatories, No. 4;
Plaintiff's Responses to
Uniregistry's Interrogatories
Nos. 1, 2, 12, 13, 14: Exhibit
EF, Plaintiff's Initial

by a Uniregistry employee in
response to the EEROC’s request
for information. Further, it
was plaintiff who arguably
suffered greater prejudice due

 

 

Disclosures. ] to the absence of witnesses.
[Lambert Dec., FTI 15, 18, Ex.
K]

18. One former employee of 18. Undisputed but immaterial,

Uniregistry, Manu Lanctot, as Mr. Lanctot had no personal

identified by Plaintiff in
deposition and in responses to
discovery has died.

[Declaration of Frank
Schilling at @ 22; Declaration
of Allegra Jones at 7 2,
Exhibit A, Lambert depo.
205:14-206:18, 207:7-208:2,
209:7-21; Declaration of
Allegra Jones at 9 3, Exhibit
B, Plaintiff's Response to
Derderian's First Set of
Interrogatories Nos. 4, 16 and
19 and Plaintiff's Response to
Uniregistry's First Set of
Interrogatories No. 9.]

///
[//
///
///
///
///
///
///

 

awareness of the sexual
harassment against plaintiff
that was the basis of her
claimed retaliatory
termination, but did have
knowledge as to the unwarranted
changes to her work email
password.

[Lambert Dec., FI 18]

 

4

 

 

PLAINTIFF'S STATEMENT OF GENUINE ISSUES IN RESPONSE TO DEFENDANTS’
STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

 

SEPARATE

 
Cas

m Wi hdd

oO fe SS HD AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

P 8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 80f12 Page ID #:596

 

Moving Party’s Alleged
Undisputed Controverted Facts,

and Supporting Evidence:

Opposing Party’s Response and
Evidence in Support of Genuine

issues:

 

19. Plaintiff testified in
deposition that she could not
recall in response to several
questions.

[Declaration of Allegra Jones
at 7 2, Exhibit A, Lambert
Dep. at Lambert Dep., pp. 18,
29, 29, 30, 33-35, 40, 44, 46,
49, 50-53, 56, 58, 61, 66-67,
69-70, 81, 86, 88-89, 91-93,
95-96, 101, 107, 110, 112-114,
116, 123-125, 127, 128,
129-130, 132-133, 137-138,
145-146, 148, 150, 158-160,
162-163, 165, 166, 167-169,
171, 173, 176, 178-179,
180-181, 183-185, 191-193,
195, 198-200, 205, 209-212,
216, 218-219, 221, 223-230,
238, 240-243, 249, 262,
266-267, 268-270, 279,
282-284, 286-287. ]

19. Undisputed, but immaterial
as during her deposition if
plaintiff could not clearly
recall something, she would
respond “not that I recall.”
She did this to make sure that
in the event she did clearly
recall something later, she
could supplement her testimony.
In reviewing her deposition
transcript, she did not
supplement her testimony. She
does clearly recall the
important facts regarding her
case, such as the abusive and
harassing treatment she
received and how she was
treated differently from the
male employees.

[Lambert Dec., 7 19]

 

20. Plaintiff responded to
discovery asking her to
explain her contention that
the statute of limitations had
not run by referencing the
right-to-sue issued by the
EEOC in February 2018, her
original September letter to
the EEOC and the dual-filed
DFEH complaint.

[Declaration of Allegra Jones
at @ 3, Exhibit B, Plaintiff's
Responses to Defendant
Derderian's First Set of
Interrogatories, Response Nos.
18 and 20.]

20. Undisputed as to what
plaintiff referenced in her
interrogatory responses, but
immaterial as plaintiff was not
asked to explain why the
subsequent EEOC right-to-sue
letter was subject to equitable
tolling, or why the EEOC should
be estopped from asserting any
statute of limitations based on
its representatives’ repeated
representations to plaintiff
that they were continuing to
investigate her Charge after
the issuance of the first EEOC
right-to-sue letter.

[Lambert Dec., J 20]

 

Zl. The EEOC did not reopen
Plaintiff's retaliation claim.

[Declaration of Lorraine
Ocheltree at FI 3 and
7,Exhibits B and F.]

 

 

21. Undisputed.

 

 

 

PLAINTIFE’S STATEMENT OF GENUINE ISSUES

 

IN RESPONSE TO DEFENDANTS’ SEPARATE

STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

 
Cast 8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 9of12 Page ID #:597

&e Ww Nd

Oo CO “SF NHN SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Proposed Conclusions of Law

1. Defendants are entitled to summary judgment in their favor
and against Plaintiff Natalie Lambert on Plaintiff's First Claim for
Sexual Harassment under the California Fair Employment and Housing Act
(FEHA) (Cal. Gov. Code § 12940(4)) and Second Claim for Retaliation
under FEHA (Cal. Gov. Code § 12940(h) because Plaintiff cannot
establish that she filed this action - which was filed on July 24,
2018 - within the applicable statute of limitations. See Cal. Gov.
Code §§ 12960, 12965.

Disputed. Plaintiff’s claims are not barred by the statute of
limitations based on the doctrine of equitable tolling. Plaintiff had
been assured repeatedly by the EEOC following the issuance of the
first EEOC right-to-sue letter on February 1, 2016 that it was still
investigating her Charge and that she had ample time to file her civil
lawsuit. [Lambert Dec., 1 9, 10] Further, the EEOC District
Director of the Los Angeles District Office issued a “Notice of Intent
to Reconsider” on May 25, 2017 [Lambert Dec., Ex. J], and the EEOC
issued its subsequent right-to-sue letter on February 6, 2018.
[Lambert Dec., Ex. L] Plaintiff’s civil lawsuit was thereafter timely
filed on July 24, 2018. Mitchell v. State Department of Public Health
(2016) 2 Cal.App.5th 303.

///
///
///
///
///
///

9

 

PLAINTIFF'S STATEMENT OF GENUINE ISSUES IN RESPONSE TO DEFENDANTS’ SEPARATE
STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

 
Casq| 8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 10 0f12 Page ID #:598

An Se Ww bd

oO © NSN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2. Defendant Sevan Derderian is entitled to summary judgment in
his favor and against Plaintiff because Plaintiff cannot establish
that she exhausted her administrative remedies as to Derderian, as she
failed to name him as a defendant in her administrative charge (and
otherwise failed to notify him of the charge), raising concerns of
fundamental fairness, due process and prejudice.

Disputed. Plaintiff described Sevan Derderian’s discriminatory
harassment and abuse in three separate places in her initial EEOC
Charge of Discrimination and Retaliation filed on September 22, 2015.
[Lambert Dec., Ex. A] Mr. Derderian was mentioned six times in the
EEOC’s Charge of Discrimination and Retaliation filed on January 19,
2016. [Lambert Dec., Ex. C] Also, plaintiff provided the correct
address of Uniregistry’s Newport Beach office on her initial EEOC
Charge; plaintiff received an intake questionnaire dated September 28,
2015 from the EEOC which stated in part: “We have also notified the
employer that you are filing a charge, which we are required to do;”
and plaintiff was aware that Mr. Derderian was still employed in
Uniregistry’s Newport Beach office at that time. [Lambert Dec., § 7;
Exs. A, B] It strains credulity that Mr. Derderian would not have
been aware of the Charge filed by plaintiff in September of 2015
and/or the Charge filed by the EEOC in January of 2016 in view of all
of these circumstances. Also, claims that are reasonably related to
the Charge in a DFEH complaint may be asserted. Oubichon v. North
American Rockwell Corp. (9th Cir. 1973) 482 F.2d 569. Further, In
Martin v. Fisher (1992) 11 Cal.App.4th 118, the Court held that it was
not necessary for a plaintiff to name a defendant in the caption of a

DFEH administrative charge, stating: “We conclude that since

10

 

PLAINTIFF’S STATEMENT OF GENUINE ISSUES IN RESPONSE TO DEFENDANTS’ SEPARATE
STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

 
Casq@ 8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 11o0f12 Page ID #:599

1 |] respondent was named in the body of the administrative charge and

2||} participated in the administrative investigation, the trial court
3||/erred in dismissing appellant’s claims against him for failure to
4\|exhaust administrative remedies.” Id. at p. 123.

5 3. Plaintiff cannot establish her right to bring the Second
6] Claim for Retaliation, in light of the statute of limitations and the
7 || BEOC's failure to reconsider her claim for retaliation after the EEOC
8 |} issued her initial right to sue notice.

9

Disputed. Plaintiff referenced retaliation in her initial Charge

10 |} filed with the EEOC. This should have been asserted in her Charge

ll} that was dual filed with the DFEH, and is reasonably related to

12 plaintiff’s sexual harassment claim. Claims that are reasonably

13] related to the Charge in a DFEH complaint may be asserted. Qubichon

14+. North American Rockwell Corp., Ibid.

 

15 4. Finally, laches provides an equitable time limitation on
16 || plaintiff's right to bring this suit, and bars this action due to the
17 unreasonable delay that has prejudiced Defendants Uniregistry and
18 | perderian.

19 Disputed. Laches is an equitable defense, which has been held to
20 apply only to injunctive or other equitable claims. The Rutter Group
21 California Practice Guide, Employment Litigation [16:560]. Assuming
22 arguendo that the defense applies, lack of diligence by the plaintiff
23 must be proven by a defendant to assert a laches defense. National
24 Railroad Passenger Corp. v. Morgan (2002) 536 U.S. 101, 122. For all
25 of the reasons discussed in plaintiff’s opposition papers

26 defendants’ Motion for Summary Judgment herein, defendants will be
27 unable to prove lack of diligence by plaintiff in pursuing her claims
28

11

 

 

STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

PLAINTIFF’S STATEMENT OF GENUINE ISSUES IN RESPONSE TO DEFENDANTS’ SEPARATE

 
Case@]/8:18-cv-01566-JLS-JDE Document 28 Filed 10/24/19 Page 12 of 12 Page ID #:600

1 |) in this action.

Dated: October 24, 2019 Se SAU Re
WILLIAM M. CROSBY
Attorney for Plaintiff
NATALIE LAMBERT

 

BR Ww NN

Oo C&S “ST DH AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
12

 

PLAINTIFE’S STATEMENT OF GENUINE ISSUES IN RESPONSE TO DEFENDANTS’ SEPARATE
STATEMENT OF ALLEGED UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW

 

 
